Name: Commission Regulation (EC) No 37/1999 of 8 January 1999 fixing the standard fee per farm return for the 1999 accounting year of the farm accountancy data network
 Type: Regulation
 Subject Matter: farming systems;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities9. 1. 1999 L 5/61 COMMISSION REGULATION (EC) No 37/1999 of 8 January 1999 fixing the standard fee per farm return for the 1999 accounting year of the farm accountancy data network THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operating of agricultural holdings in the European Economic Community (1), as last amended by Regulation (EC) No 1256/97 (2), and in particular Article 9(2) thereof, Whereas Article 5 of Commission Regulation (EEC) No 1915/83 of 13 July 1983 on certain detailed implementa- tion rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural hold- ings (3) provides that a standard fee shall be fixed to be paid by the Commission to the Member States for each farm return completed; Whereas Commission Regulation (EC) No 22/98 (4) fixes the standard fee for the 1998 accounting year at ECU 126 per farm return; Whereas the trend in costs and its effects on the cost of completing the farm return do not justify a revision of the fee; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Committee on the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 The standard fee paid by the Commission to Member States for each duly completed farm return is hereby fixed at EUR 126 for the 1999 accounting year. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply for the 1999 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ 109, 23. 6. 1965, p. 1859/65. (2) OJ L 174, 2. 7. 1997, p. 7. (3) OJ L 190, 14. 7. 1983, p. 25. (4) OJ L 4, 8. 1. 1998, p. 47.